In The

                               Court of Appeals
                   Ninth District of Texas at Beaumont
                          ____________________
                             NO. 09-12-00369-CR
                             NO. 09-12-00370-CR
                          ____________________

                 GILBERT BRYAN ZARAGOZA, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee
_______________________________________________________          _____________ _

                   On Appeal from the 252nd District Court
                          Jefferson County, Texas
                    Trial Cause Nos. 09-07309, 09-07310
________________________________________________________          ____________ _

                         MEMORANDUM OPINION

      In carrying out plea bargain agreements in Cause Numbers 09-07309 and

09-07310, 1 Gilbert Bryan Zaragoza pled guilty to debit card abuse and aggravated

assault. See Tex. Penal Code Ann. §§ 22.02 (aggravated assault), 32.31 (debit card




      1
       Although Zaragoza’s cases are subject to separate appeals, we address both
of the cases in one opinion because the cases share an identical reporter’s record
and the briefs filed in both cases are substantially similar.
                                        1
abuse) (West 2011). 2 Under the terms of the plea-bargain agreements in each of the

cases, the trial court deferred the adjudication of Zaragoza’s guilt, and placed

Zaragoza on community supervision for five years.

      Subsequently, the State filed motions to revoke the trial court’s community

supervision orders. The motion filed in each case alleges that Zaragoza violated the

terms of the relevant community supervision order. In both cases, Zaragoza pled

“true” to having violated the community supervision orders. Based on Zaragoza’s

admitted violations of the orders, and after finding that the orders were violated,

the trial court revoked both orders. The trial court then found Zaragoza guilty on

the charge of debit card abuse in Cause Number 09-07309 and of aggravated

assault in Cause Number 09-07310.

      On the conviction for debit card abuse, the trial court sentenced Zaragoza to

two years in state jail. On the conviction for aggravated assault, the trial court

sentenced Zaragoza to eight years in prison. The trial court ordered that Zaragoza’s

sentences were to run concurrently.

      In each appeal, Zaragoza’s counsel filed a brief presenting counsel’s

professional evaluation of the records that conclude Zaragoza’s appeals are

      2
      Although sections 22.02 and 32.31 of the Penal Code were amended in
2009, we cite to the current version of the statutes because the subsequent
amendments do not affect the outcome of these appeals.
                                         2
frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). On November 8,

2012, we granted an extension to allow Zaragoza time to file pro se briefs.

Zaragoza has not filed responses.

      After reviewing the appellate records in the two appeals and the briefs, we

agree that no arguable issues support either appeal. Therefore, we find it

unnecessary to order appointment of new counsel to re-brief the appeals. Cf.

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial

court’s judgments. 3

      AFFIRMED.



                                              ________________________________
                                                       HOLLIS HORTON
                                                            Justice

Submitted on February 6, 2013
Opinion Delivered February 27, 2013
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.




      3
        Appellant may challenge our decision in these cases by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          3